Citation Nr: 9933652	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-11 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral 
spondylosis of L5 with thoracic spine condition.

2.  Entitlement to a rating in excess of 10 percent for a 
fractured right clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from November 1981 to 
November 1984.

This matter arises from a May 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which granted service connection for a 
fractured right clavicle and right pneumothorax, and denied 
service connection for a back condition.  The veteran filed a 
notice of disagreement and submitted a substantive appeal, 
requesting an RO hearing.  In April 1999, the veteran 
withdrew, in writing, his appeal of the pneumothorax claim.  
Thus, that issue is no longer before the Board of Veterans' 
Appeals (Board) for review.  See 38 C.F.R. § 20.204(b),(c) 
(1999).  The veteran also canceled his request for a hearing 
in May 1999 and has not requested that it be rescheduled.  
Therefore, the Board will proceed with appellate review of 
the record as it stands.


FINDINGS OF FACT

1.  The veteran's bilateral L5 spondylolysis is congenital 
and there is no medical evidence of a thoracic or lumbar 
spine disability that is related to military service.

2.  The residuals of the veteran's fractured right clavicle 
were manifested by painful motion of the right shoulder as 
characterized by limitation of abduction of the right arm to 
120 degrees with limitation of internal rotation to 35 
degrees and limitation of external rotation to 25 degrees 
from February 13, 1997 to January 21, 1999.  

3.  The veteran's fractured right clavicle is healed with 
current residual pain of the right shoulder unaccompanied by 
functional loss of motion.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral spondylosis of L5 with a thoracic spine condition 
is not well grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent from February 13, 1997 to January 21, 
1999, for a fractured right clavicle, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45,4.71a, Diagnostic Codes 5201, 5202, 5203 (1999).

3.  The schedular criteria for a disability evaluation in 
excess of 10 percent from May 2, 1999, and thereafter, for a 
fractured right clavicle, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45,4.71a, 
Diagnostic Codes 5201, 5202, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Back Condition

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  See 38 U.S.C.A. §§ 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b).  In addition, 
service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of the claim, 
the Board must first evaluate whether the veteran has crossed 
the threshold of establishing a well-grounded claim for 
service connection.  In this regard, the veteran must submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is meritorious or capable 
of substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991).  
To satisfy the burden of establishing a well-grounded service 
connection claim, there must be: a medical diagnosis of a 
current disability; evidence of an incurrence or aggravation 
of a disease or injury in service, as shown through medical 
or, in certain circumstances, lay evidence; and medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence 
showing that the claim is plausible is required.  See Epps v. 
Gober, 126 F.3d 1464 (1997). 

The veteran asserts that he injured his back in a motor 
vehicle accident during service in 1983.  Although the 
service medical records show no evidence of injury to either 
the thoracic or lumbar spine, and the separation examination 
report of 1984 noted that the veteran fractured his right 
clavicle in a motor vehicle accident, but there is no mention 
of a back injury, the Board accepts his assertion of a back 
injury as credible for purposes of establishing a well-
grounded claim.   

VA examination reports of April 1997 and January 1999 reflect 
diagnoses of bilateral congenital spondylolysis of the 
veteran's lumbar spine at L5, without spondylolisthesis.  
There was no diagnosed abnormality of the thoracic spine and 
X-rays were normal other than the presence of the 
spondylolysis.  The VA examiner of January 1999 added that 
the veteran's congenital spondylolysis was not related to the 
motor vehicle accident in 1983.

As noted previously, in order to cross the hurdle of 
establishing a well-grounded claim, there must be evidence of 
a nexus between a diagnosed disability and service.  In the 
instant case, the veteran has no diagnosed disability of the 
thoracic spine and his spondylolysis of the lumbar spine is 
congenital.  It is well settled that congenital or 
developmental defects are not subject to service connection 
as diseases or injuries barring evidence of aggravation.  
Here, there is unequivocal medical evidence that the 
veteran's spondylolysis is not related to the 1983 motor 
vehicle accident and there is no medical evidence to show any 
aggravation of the pre-existing condition.  

Accordingly, as there is no diagnosed disability of the 
thoracic or lumbar spine that is related to military service, 
the claim must be denied as not well grounded.  

The Board notes that it is aware of no circumstances in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the claims for service 
connection denied herein.  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  In addition, by this decision, the 
Board is informing the veteran that medical evidence of 
current disability that is linked to military service is 
required to render his claim well grounded.  See 38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  A Rating in Excess of 10 Percent for Fractured Right 
Clavicle

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  The Board also finds 
that the duty to assist the veteran has been met and that the 
record as it stands allows for an equitable determination of 
the veteran's appeal.  38 U.S.C.A. § 5107(a). 

The Board notes that, as this is an appeal from an initial 
grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, in 
accordance with a recent decision from the United States 
Court of Appeals for Veterans Claims (Court), since this 
claimant timely perfected his appeal of an initial 
evaluation, appellate review must consider the applicability 
of "staged ratings" based upon the facts found during the 
time period in question.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board must look to whether an evaluation 
in excess of 10 percent is warranted from the effective date 
of the allowance, with the exception of the time between 
January 22, 1999 to May 1, 1999, when the veteran was 
assigned a temporary total rating for convalescence from 
surgery, with an extension of 30 days, pursuant to 38 C.F.R. 
§ 4.30 (1999). 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (1999).
  
The veteran was granted service connection for a fractured 
right clavicle based upon an injury during service.  He was 
assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5203, which refers to impairment of the 
clavicle.  A 10 percent rating is indicative of malunion or 
nonunion without loose movement.  A 20 percent rating is 
warranted for nonunion with loose movement.  Also for 
consideration are Diagnostic Codes 5200 - 5202, which apply 
to the shoulder and arm.  However, there must be limitation 
of motion of the arm to the shoulder level under DC 5201 for 
a 20 percent rating, or recurrent, infrequent, dislocation of 
the shoulder joint with guarding of movement only at shoulder 
level under DC 5202 to obtain a 20 percent rating.  

In the instant case, the veteran's 10 percent rating was 
assigned subsequent to an April 1997 VA examination report 
that indicated no significant abnormality of the right 
shoulder joint or clavicle.  The veteran reported a "click" 
in his collar bone that became painful about two years 
earlier.  He also reported recent pain in his right shoulder 
with various movements, particularly overhead movement.  The 
range of motion of the veteran's right shoulder reflected 
elevation to 180 degrees, abduction to 120 degrees, internal 
rotation to 90 degrees and external rotation to 90 degrees.  
The radiographs of the veteran's right shoulder were 
negative.  The examiner reported a diagnosis of a history of 
fractured right clavicle, not otherwise specified, with no 
right shoulder condition found.  

Subsequent to the veteran's request, another VA examination 
was performed in January 1999.  He again reported pain in his 
right shoulder that was worse during cold weather.  He was 
able to manipulate his shoulder to rotate to a more 
comfortable position to alleviate his pain.  The veteran 
stated that his episodes of pain were more frequent in the 
past three years and he changed his line of work to 
accommodate his shoulder.  Range of motion study showed 
elevation to 170 degrees, abduction to 180 degrees, internal 
rotation to 35 degrees and external rotation to 25 degrees.  
There was no tenderness of the clavicle and radiographs of 
the right shoulder showed no significant bony or soft tissue 
abnormality.  The examiner reported that the veteran's right 
clavicle fracture was resolved and healed.  However, he 
further found that the veteran had impingement syndrome of 
the right shoulder with supraspinatus tendonitis, likely 
related to previous trauma to the right clavicle.  

VA medical records reveal that later that month (January 22, 
1999) , the veteran underwent a Mumford procedure of the 
right acromioclavicular joint, a right shoulder 
decompression, excision of hypertrophic inflamed subacromial 
bursa, and incision of coracoacromial ligament.  His 
preoperative diagnoses were reported as: Impingement 
syndrome, right shoulder; subacromial bursitis; 
acromioclavicular joint arthritis with torn intra-articular 
disk, right shoulder.  VA outpatient treatment records 
following surgery show that the veteran had recovered and was 
asymptomatic in March 1999, except for "a little postop 
pain."  At the end of March he had full range of motion, 
flexion and extension, abduction and external rotation.  
Internal rotation was a little difficult.  There was minimal 
crepitus and radiographs showed no change from April 1997.  

The veteran submitted a statement from his physician in April 
1999, indicating that he could not return to work until May 
1, 1999.  The RO extended the veteran's 100 percent temporary 
total rating to that date.  

After a review of the evidence of record, the Board is of the 
opinion that a disability rating of 10 percent, and no more, 
is warranted from February 13, 1997 to January 21, 1999.  The 
preponderance of the medical evidence is against a rating in 
excess of 10 percent subsequent to the expiration of the 
temporary total rating assigned through May 1, 1999.  In 
reaching this conclusion, the Board notes that the veteran's 
range of motion was nearly normal in April 1997, without 
medical evidence of any shoulder condition.  However, the VA 
examination on January 7, 1999 clearly indicated a right 
shoulder disability that was related to the previous trauma.  
While the right clavicle was noted to be fully healed, the 
impingement syndrome of the veteran's right shoulder was 
unquestionably resulting in functional impairment due to 
pain.  However, the evidence does not support that a rating 
in excess of 10 percent is warranted.  In that regard, the 
Board notes that the veteran's disability did not meet the 
schedular criteria for a 20 percent rating under the 
applicable diagnostic codes.  Moreover, he was already 
assigned a 10 percent rating for functional loss due to pain.  
The limitation of internal and external rotation of the right 
shoulder was considered in the originally assigned rating and 
the medical evidence does not support an additional 10 
percent rating under the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  While the examiner noted that the veteran had 
increased pain and discomfort with right shoulder motion, and 
was limited in his lifting capacity, the evidence did not 
show additional functional loss that would support a 20 
percent rating under the provisions of 38 C.F.R. §§ 4.40, 
4.45.  See also Deluca v. Brown 8 Vet. App. 202 (1995).  
Accordingly, the Board finds that a disability rating in 
excess of 10 percent is not warranted from February 13, 1997 
to January 21 1999, the day prior to surgery for right 
shoulder impingement syndrome. 

The Board further finds that a rating in excess of 10 percent 
is not warranted postoperatively for residuals of the 
veteran's fractured right clavicle.  The medical evidence of 
record clearly shows that the veteran's shoulder condition 
had improved by March 1999 to the extent that it was 
asymptomatic and demonstrated full range of motion.

Accordingly, the Board concludes that the preponderance of 
the evidence is against an increase in the regular scheduler 
rating, namely a disability rating in excess of 10 percent 
from February 13, 1997 to January 21, 1999, and a disability 
rating in excess of 10 percent from May 2, 1999 and 
thereafter. 

In reaching this decision, the Board considered and found 
that the evidence of record is not in relative equipoise, 
thus the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).   


ORDER

Entitlement to service connection for bilateral spondylosis 
of L5 with thoracic spine condition is denied.

Entitlement to a rating in excess of  a regular scheduler 
rating of 10 percent is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals


 

